CM/ECF-GA Northern District Court                                  https://gand-ecf.sso.dcn/cgi-bin/GANDc_mkmin.pl?884954503257106-...
                      Case 1:19-cr-00184-MHC-JSA Document 114 Filed 07/20/21 Page 1 of 1




                                                  1:19-cr-00184-MHC-JSA
                                                        USA v. Beck
                                                 Honorable Mark H. Cohen

                                Minute Sheet for proceedings held In Open Court on 07/20/2021.


              TIME COURT COMMENCED: 8:45 A.M.
                                                                  COURT REPORTER: Judith Wolff
              TIME COURT CONCLUDED: 5:00 P.M.
                                                                  CSO/DUSM: Rickey Meadows
              TIME IN COURT: 7:15
                                                                  DEPUTY CLERK: Lynn Beck
              OFFICE LOCATION: Atlanta

         DEFENDANT(S):              [1]Jim C. Beck Present at proceedings
         ATTORNEY(S)                Douglas Chalmers representing Jim C. Beck
         PRESENT:                   Randy Chartash representing Jim C. Beck
                                    Brent Gray representing USA
                                    Sekret Sneed representing USA
         PROCEEDING
                                    Jury Trial Continued;
         CATEGORY:
         MOTIONS RULED
                                    DFT#1-[112]Motion for Acquittal DENIED
         ON:
         MINUTE TEXT:               The parties presented argument on the motion for acquittal. The defense
                                    motion was denied. Defense witness Patricia Bergstrom sworn & testified.
                                    Defense exhibits 231,232,234-246,242A,242B,243A,244A,
                                    244B,245A,245B,246A admitted. Defense witness Robert H. Schurke
                                    sworn & testified. Defendant Jim Beck sworn & testified. Defense
                                    exhibits 259A,181,183,193,82A,102,71,169 admitted.
         HEARING STATUS:            Hearing not concluded. Court adjourned until further ordered.
         TRIAL STATUS:              Evidence Entered, Continued




1 of 1                                                                                                             7/20/2021
